UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7610



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ALANDIOUS T. FELDMAN, a/k/a Tony Rony,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-00-
242-AMD; CA-02-1686-AMD)


Submitted:   February 25, 2004            Decided:   March 11, 2004


Before WILKINSON, TRAXLER and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alandious T. Feldman, Appellant Pro Se.       Jamie M. Bennett,
Assistant United States Attorney, Lynne Ann Battaglia, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alandious T. Feldman seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).    The order is not appealable unless a circuit justice or

judge     issues    a     certificate     of     appealability.         28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that        Feldman    has   not   made     the    requisite     showing.

Accordingly,       we    deny     Feldman’s    motion    for    a   certificate   of

appealability and dismiss the appeal.                 We deny as moot Feldman’s

motion to hold this appeal in abeyance pending the district court’s

ruling on his motion for reconsideration in light of the district

court’s recent denial of reconsideration.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                           DISMISSED


                                         - 2 -